      Case 1:17-cr-00548-PAC Document 227 Filed 12/20/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                    X
UNITED STATES OF AMERICA                     17 Cr. 548(PAC)

                                             NOTICE OF CLASSIFIED
          - v-                               FILING BY THE DEFENSE

JOSHUA ADAM SCHULTE,

                       Defendant.
                                        X


                  JOSHUA ADAM SCHULTE'S LETTER OPPOSING
                 ADDITIONAL REDACTIONS AND SUBSTITUTIONS
                  TO GOVERNMENT'S CIPA § 6(c) EXHIBIT 1

    Filed with the Court December 13,       2019.
